Case 8:18-cv-00901-MSS-AAS Document 63 Filed 04/12/19 Page 1 of 2 PageID 532



                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

DONALD ANDERSON,                    )                                            Case No. 8:18-cv-00901-MSS-AAS
                                    )
       Plaintiff,                   )
                                    )
v.                                  )
                                    )
THADDEUS MICHAEL BULLARD            )
SR. a/k/a TITUS O'NEIL; and WORLD   )
WRESTLING ENTERTAINMENT, INC., )
                                    )
       Defendants.                  )
____________________________________)

    WORLD WRESTLING ENTERTAINMENT, INC’S NOTICE OF SERVING
     ANSWERS TO PLAINTIFF’S SECOND SET OF INTERROGATORIES

       COMES NOW, Defendant, World Wrestling Entertainment, Inc. (hereinafter “WWE”),

and files this Notice of Serving Answers to PLAINTIFF’s Second Set of Interrogatories pro-

pounded in this matter.

                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 12th day of April, 2019, I electronically filed the fore-

going with the Clerk of the Court by using the CMIECF system which will send a notice of

electronic filing, or by email, to the following:

Derek L. Metts, Esq.,
Metts Legal, P.A.,
derek.metts@mettslegal.com,
607 N. Wymore Road,
Winter Park, FL 32789,
(321) 422-0430/
(321) 422-0499 (F),
Attorney for Plaintiff, Donald Anderson.




                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:18-cv-00901-MSS-AAS Document 63 Filed 04/12/19 Page 2 of 2 PageID 533
                                                                                  Case No. 8:18-cv-00901-MSS-AAS


Mario E. Torres
TORRES BENET, P.A.
mariotorres@torresbenet.com
5308 Van Dyke Road
Lutz, Florida 33558
Tel.: 813.963.7770
Fax.: 813.963.7770
Attorney for Co-Defendant Thaddeus Michael Bullard
a/k/a Titus O’Neil


                                                      COLE, SCOTT & KISSANE, P.A.
                                                      Counsel for Defendant WORLD
                                                      WRESTLING ENTERTAINMENT, INC.
                                                      4301 West Boy Scout Boulevard
                                                      Suite 400
                                                      Tampa, Florida 33607
                                                      Telephone (813) 864-9333
                                                      Facsimile (813) 286-2900
                                                      Primary e-mail: Dan.Shapiro@csklegal.com
                                                      Secondary e-mail: dorice.voecks@csklegal.com
                                                      Alternate e-mail: bethany.goodrow@csklegal.com

                                              By: s/ Dorice R. Voecks
                                                  DANIEL A. SHAPIRO
                                                  Florida Bar No.: 965960
                                                  DORICE R. VOECKS
                                                  Florida Bar No.: 117991




                                                              2
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
